FILED
                                NOT FOR PUBLICATION                         JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                         UNITED STATES COURT OF APPEALS                  U.S. COURT OF APPEALS



                                 FOR THE NINTH CIRCUIT


BARRY LOUIS LAMON,                                  No. 13-16785

                   Plaintiff - Appellant,           D.C. No. 1:09-cv-00157-AWI-
                                                    SKO
  v.

HANS BIRKHOLM, M.D.,                                MEMORANDUM*

                   Defendant - Appellee.


                        Appeal from the United States District Court
                           for the Eastern District of California
                        Anthony W. Ishii, District Judge, Presiding

                                Submitted January 21, 2015**

Before:            CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Barry Louis Lamon, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs and retaliation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Lamon’s

deliberate indifference claim because Lamon failed to raise a genuine dispute of

material fact as to whether defendant Birkholm was deliberately indifferent to

Lamon’s serious foot condition. See id. at 1057 (a prison official is deliberately

indifferent only if he or she knows of and disregards an excessive risk to an

inmate’s health; “[m]ere negligence in . . . treating a medical condition, without

more, does not violate a prisoner’s Eighth Amendment rights” (citation and

internal quotation marks omitted)).

      The district court properly granted summary judgment on Lamon’s

retaliation claim because Lamon failed to raise a genuine dispute of material fact as

to whether Birkholm failed to provide orthotics due to Lamon accusing him of

taking kickbacks. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(setting forth elements of a retaliation claim in the prison context).

      The district court did not abuse its discretion in denying Lamon’s discovery

requests prior to summary judgment. See Hallet v. Morgan, 296 F.3d 732, 751

(9th Cir. 2002) (providing standard of review for discovery motions and noting the

trial court’s broad discretion in discovery matters); Maljack Prods., Inc. v.

GoodTimes Home Video Corp., 81 F.3d 881, 887-88 (9th Cir. 1996) (requirements


                                           2                                    13-16785
for obtaining additional discovery before court considers summary judgment

motion).

      AFFIRMED.




                                        3                                    13-16785